Title: VI. Secretary of State to the President of the Senate, 20 January 1791
From: Jefferson, Thomas
To: Senate



Sir
Philadelphia Jan. 20. 1791.

I have the honor to inclose you a letter from one of our captive citizens of Algiers, if I may judge from the superscription, and from the letters from the same quarter which I have received myself. As these relate to a matter before your house, and contain some information we have not before had, I take the liberty of inclosing you copies of them.—I have the honour to be with sentiments of the most profound respect & attachment, Sir Your most obedient & most humble servt.,

Th: Jefferson

